Response to Preliminary Amendment
The amendments to the claims filed 2/26/2020 were received and have been entered. Claims 4, 6, 8-9, 11 and 16 have been amended. Claims 17-20 have been newly added. Therefore, claims 1-20 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an orthographic projection, a first light emitting device and a second light emitting device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0038] discloses reference characters "106" and "104" have both been used to designate a second functional layer. 
[0042] discloses reference character “103” has been used to designate both an anode and a first functional layer.
[0040] and [0050] discloses reference character “108” has been used to designate both an encapsulation layer and a first connection wire.
[0086] and [0040] and discloses reference characters "108" and "110" have both been used to designate an encapsulation layer.
[0086] recites “en encapsulation layer” should be changed to --an--
Appropriate correction is required.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-11 and 17-20 drawn to a pixel unit comprising a driving circuit is electrically connected to first and second driving transistors, first and second light emitting devices for illumination, classified in G09G 3/3225.
II. Claims 12-16 drawn to the process of making structure and stack-up of an OLED in a pixel and manufacturing of an arrangement, classified in H01L27/1461.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations and species are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one 
The two inventions are distinct: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and a single disclosed species and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: April 29, 2021